                                                                     1     Kenneth H. Brown (CA Bar No. 100396)
                                                                           Miriam Manning (CA Bar No. 178584)
                                                                     2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                           150 California Street, 15th Floor
                                                                     3     San Francisco, California 94111-4500
                                                                           Telephone: 415/263-7000
                                                                     4     Facsimile: 415/263-7010

                                                                     5     E-mail: kbrown@pszjlaw.com
                                                                                   mmanning@pszjlaw.com
                                                                     6
                                                                           Counsel for E. Lynn Schoenmann,
                                                                     7     Chapter 7 Trustee

                                                                     8                                  UNITED STATES BANKRUPTCY COURT

                                                                     9                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                       SAN FRANCISCO DIVISION

                                                                    11   In re:                                                  Case No.: 18-30002 (DM)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MARIYA SERGEEVNA RUCHKA                                 Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                           SECOND SUPPLEMENTAL
                                            ATTORNEYS AT LAW




                                                                                                         Debtor.                 CERTIFICATE OF SERVICE
                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                          DOCS_SF:101022.3 77352/001
                                                                     Case: 18-30002          Doc# 151    Filed: 05/06/19   Entered: 05/06/19 10:42:36   Page 1 of 4
                                                                     1    STATE OF CALIFORNIA                    )
                                                                                                                 )
                                                                     2    CITY OF SAN FRANCISCO                  )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5       On May 6, 2019, I caused to be served the following documents in the manner stated below:
                                                                     6               Notice of Trustee’s Motion for (I) Order Approving Sale of Laguna Property Free and
                                                                                      Clear of Liens, Subject to Overbid; and (II) Approving Overbid Procedures
                                                                     7
                                                                                          TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                     8                    (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                     9                   was served by the court via NEF and hyperlink to the document. On __________,
                                                                                          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
                                                                                          and determined that the following persons are on the Electronic Mail Notice List
                                                                    10                    to receive NEF transmission at the email addresses stated below
                                                                    11
                                                                                         (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          Mail to the addressee(s) as indicated on the attached list.
                                                                    12
                                                                                          (BY MAIL) I am readily familiar with the firm's practice of collection and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                    processing correspondence for mailing. Under that practice it would be deposited
                                            ATTORNEYS AT LAW




                                                                                          with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                    14                   at San Francisco, California, in the ordinary course of business. I am aware that
                                                                                          on motion of the party served, service is presumed invalid if postal cancellation
                                                                    15                    date or postage meter date is more than one day after date of deposit for mailing
                                                                                          in affidavit.
                                                                    16

                                                                    17                   (BY EMAIL) I caused to be served the above-described document by email to the
                                                                                          parties indicated on the attached service list at the indicated email address.
                                                                    18           I declare under penalty of perjury, under the laws of the State of California and the United
                                                                         States of America that the foregoing is true and correct.
                                                                    19
                                                                                 Executed on May 6, 2019 at San Francisco, California.
                                                                    20
                                                                                                                                           /s/ Oliver Carpio
                                                                    21                                                                      Legal Assistant

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101022.3 77352/001                        2
                                                                     Case: 18-30002         Doc# 151     Filed: 05/06/19   Entered: 05/06/19 10:42:36          Page 2 of 4
                                                                     1   SERVED VIA US MAIL (MATRIX)
                                                                     2    Wells Fargo Bank, N.A. as         Mark Benson                        CA Employment Development
                                                                          Trustee                           10 Rollins Rd #215                 Dept.
                                                                     3    c/o David D. Ferguson             Milbrae, CA 94030-3129             Bankruptcy Group MIC 92E
                                                                          Polsinelli PC                                                        P.O. Box 826880
                                                                     4    900 West 48th Place, Suite 900                                       Sacramento, CA 94280-0001
                                                                          Kansas City, MO 64112-1899
                                                                     5    CA Franchise Tax Board            California TD Specialists          Capital One Bank USA NA
                                                                          Special Procedures Bankruptcy     8190 E Kaiser Blvd                 PO Box 30281
                                                                     6    Unit                              Anaheim, CA 92808-2215             Salt Lake City, UT 84130-0281
                                                                          P.O. Box 2952
                                                                     7    Sacramento, CA 95812-2952
                                                                          Chief Tax Collection Section      Stephen J Collier                  George Washington Lending
                                                                     8    Employment Development            Tenderloin Housing Clinic, Inc.    Inc., as servicing
                                                                          Section                           126 Hyde St.                       SCHEER LAW GROUP, LLP
                                                                     9    P.O. Box 826203                   San Francisco, CA 94102-3606       26522 La Alameda, Suite 205
                                                                          Sacramento, CA 94230-0001                                            Mission Viejo, CA 92691-6546
                                                                    10    Samantha Competente               Jay D. Crom                        Darrell Ho Chee
                                                                          Alain Pinel Realtors              Bachecki, Crom & Company,          c/o Stephen L. Collier
                                                                    11    3850 24th St.                     LLP                                Tenderloin Housing Clinic, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          San Francisco, CA 94114-3839      400 Oyster Point Blvd. Suite 106   126 Hyde Street, 2nd Fl.
                                                                    12                                      South San Francisco, CA            San Francisco, CA 94102-3606
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                            94080-1917
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          David Del Debbio                  Trevor Ross Fehr                   GEORGE WASHINGTON
                                                                          826 41th Ave.                     Office of the U.S. Trustee         LENDING INC
                                                                    14    San Francisco, CA 94121-3321      280 S 1st St. #268                 456 MONTGOMERY ST
                                                                                                            San Jose, CA 95113-3004            STE 1250
                                                                    15                                                                         SAN FRANCISCO CA 94104-
                                                                                                                                               1245
                                                                    16    HOME DEPOT/CBNA                   James W. Haworth                   Internal Revenue Service
                                                                          PO Box 6497                       Law Offices of James W.            Centralized Insolvency
                                                                    17    Sioux Falls, SD 57117-6497        Haworth                            Operation
                                                                                                            104 Walnut Ave #204                P. 0. Box 7346
                                                                    18                                      Santa Cruz, CA 95060-3929          Philadelphia, PA 19101-7346
                                                                          Keybank                           Oxana Kozlov                       Macy's Department Stores
                                                                    19    11501 Outlook Street, Suite 300   649 Dunholme Way                   PO Box 8218
                                                                          Overland Park, KS 66211-1807      Sunnyvale, CA 94087-3403           Mason, OH 45040-8218
                                                                    20    PayPal                            Marna Blanchard                    Meghan Sturgeon
                                                                          2211 North First Street           c/o Stephen L. Collier             c/o Stephen L. Collier
                                                                    21    San Jose, California 95131-       Tenderloin Housing Clinic, Inc.    Tenderloin Housing Clinic, Inc.
                                                                          2021                              126 Hyde Street                    126 Hyde Street
                                                                    22                                      San Francisco, CA 94102-3606       San Francisco, CA 94102-3606
                                                                          Mercedes-Benz Financial           Mercedes-Benz Financial            Mercedes-Benz Financial
                                                                    23    P.O. BOX 961                      Services USA LLC                   Services USA LLC
                                                                          Roanoke, TX 76262-0961            c/o BK Servicing, LLC              c/o Randall P. Mroczynski
                                                                    24                                      PO Box 131265                      Cooksey, Toolen, Gage, Duffy
                                                                                                            Roseville, MN 55113-0011           & Woog
                                                                    25                                                                         535 Anton Boulevard, 10th
                                                                                                                                               Floor
                                                                    26                                                                         Costa Mesa, CA 92626-1947

                                                                    27

                                                                    28


                                                                         DOCS_SF:101022.3 77352/001                        3
                                                                     Case: 18-30002         Doc# 151   Filed: 05/06/19     Entered: 05/06/19 10:42:36          Page 3 of 4
                                                                     1    Midland Credit Management,        Randall P. Mroczynski            Joshua Scheer
                                                                          Inc. as agent for                 Cooksey, Toolen, Gage, Duffy     Scheer Law Group
                                                                     2    Asset Acceptance LLC              and Woog                         26522 La Alameda #205
                                                                          Po Box 2036                       535 Anton Blvd. 10th Fl.         Mission Viejo, CA 92691-6546
                                                                     3    Warren MI 48090-2036              Costa Mesa, CA 92626-1947
                                                                          Roger Mozqueda                    San Francisco Tax Collector      Prosper Marketplace
                                                                     4    c/o Stephen L. Collier            1 Dr Carlton B Goodlett Pl, #    101 Second Street, STE.
                                                                          Tenderloin Housing Clinic, Inc.   140                              #1500
                                                                     5    126 Hyde Street 2nd Fl.           San Francisco, CA 94102-4626     San Francisco, CA 94105-3656
                                                                          San Francisco, CA 94102-3606
                                                                     6    Jennifer Wang                     The Evergreen Advantage, LLC     U.S. Attorney
                                                                          Cooksey, Toolen, Gage, Duffy      Law Offices of Edward T. Weber   Civil Division
                                                                     7    and Woog                          17151 Newhope Street, Suite      450 Golden Gate Ave.
                                                                          535 Anton Bl. 10th Fl             203                              San Francisco, CA 94102-3661
                                                                     8    Costa Mesa, CA 92626-1947         Fountain Valley, CA 92708-4226
                                                                          Edward T. Weber
                                                                     9    Law Offices of Edward T. Weber
                                                                          17151 Newhope St. #203
                                                                    10    Fountain Valley, CA 92708-4226

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101022.3 77352/001                       4
                                                                     Case: 18-30002         Doc# 151   Filed: 05/06/19    Entered: 05/06/19 10:42:36        Page 4 of 4
